F IL E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                    U N IT E D ST A T E S C O U R T O F A PP E A L S
                                                                         January 26, 2007
                                 T E N T H C IR C U IT
                                                                       Elisabeth A. Shumaker
                                                                           Clerk of Court

 ROBERT ALLEN LITTLE, JR.,

               Petitioner-A ppellant,                      No. 06-1285

          v.                                               (D . of Colo.)

 RON W ILEY, W arden,                           (D.C. No. 05-CV -532-M SK-CB S )

               Respondent-Appellee.



                            O R D E R A N D JU D G M E N T *


 Before T A C H A , Chief Judge, H A R T Z, and T Y M K O V IC H , Circuit Judges. * *




      Robert Little is a federal prisoner w ho seeks review of the district court’s

denial of his 28 U.S.C. § 2241 petition. Little claims he was denied the right to

good time credits served on his 12-year federal sentence. For substantially the




      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 (eff. Dec.
1, 2006) and 10th Cir. R. 32.1 (eff. Jan. 1, 2007).
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
same reasons stated by the magistrate judge, whose recommendation the district

court adopted, we AFFIRM .

                                  I. Background

      In 1994, a California judge found Little guilty of fire-bombing a residence

and sentenced him to one-hundred months imprisonment (eight years and four

m onths). A s a juvenile, Little was sent to the California Youth Authority (CYA )

to serve his time. Little w as in custody of the CYA from June 29, 1994 to

November 8, 1995, at which point he was paroled to the United States M arshal

Service (USM S) because federal charges had been initiated against him in the

federal District Court for the District of Utah.

      Little’s indictment arose from the bombing of a dormitory at a local college

in St. George, Utah, before his state sentence was imposed. Little m oved to St.

George in the summer of 1993, where he was known to have affiliated with a

skinhead organization manifesting racial hatred. During late September or early

October, 1993, Little told friends that he was going to explode a bomb at a local

college dormitory. On October 10, 1993, a homemade pipe bomb exploded

outside a dormitory occupied by two black students. Between November 1995

and August 1996, Little was tried as an adult, convicted, and sentenced to twelve

years for M alicious D estruction with Use of an Explosive and Civil Rights

Violations in violation of 18 U.S.C. § 844(i) and 42 U.S.C. § 3631(a).



                                         -2-
      Little w as returned to the CYA on August 8, 1996, to resume his California

sentence. After having served just two years and eight months of his juvenile

sentence, Little was paroled to the USM S in 1997 to begin serving his federal

sentence. Little claims he was entitled to good time credits for the period

spanning his initial release to temporary federal custody for trial (August 8, 1996)

and the day on which he began serving his federal sentence (January 21, 1997).

Contrary to the magistrate judge’s assertion that this 14-month, 13-day period was

properly applied against his juvenile sentence, Little argues that his juvenile

comm itment at CYA was merely a “civil commitment” and not a sentence for

purposes of applying credits for good time served under federal law.

                                   II. D iscussion

      Little asserts his right to federal credit for good time served under 18

U.S.C. § 3585, which provides that a defendant “shall be given credit toward the

service of a term of imprisonment for any time he has spent in official detention

prior to the date the sentence commences — that has not been credited against

another sentence.” Based on the materials in the record, the magistrate judge

concluded Little was serving a state sentence prior to his parole on November 8,

1995 to stand trial and that the subsequent detention was properly credited to that

state sentence. Little affirms he was in the custody of CYA at this time but

argues that a juvenile adjudication is not technically a “sentence” and, thus, the



                                         -3-
last 14 months of his incarceration (a portion of which he spent in USM S custody

awaiting trial) was never properly credited.

      Little is not entitled to double credit for his time served at CYA. See

United States v. Wilson, 503 U.S. 329, 337 (1992) (§ 3585 is clear that prisoners

may not receive double credit for detention time). Accordingly, if Little

previously received state credit for the fourteen months at issue in this case, he is

not entitled to federal credit for that same period. Jefferson v. United States, 389

F.2d 385 (2d Cir. 1968). The magistrate judge was unequivocal in his conclusion

that Little received credit for time served against his state sentence and we defer

to that finding.

      As for Little’s legal argument that a juvenile adjudication does not

constitute a sentence for purposes of crediting time under 18 U.S.C. § 3585, our

case law suggests the opposite. The Tenth Circuit recognizes the confinement of

juveniles as a sentence. See, e.g., United States v. Alberty, 40 F.3d 1132 (10th

Cir. 1994) (defendant’s sentences in two juvenile hearings ran concurrent to each

other); United States v. M iller, 987 F.2d 1462, 1465 (10th Cir. 1993) (juvenile

sentences may be used to add points to defendant’s criminal history category).

See also USSG § 4A1.2(d)(2)(A ) (permitting a two-point increase for “each adult

or juvenile sentence to confinement of at least 60 days” if confinement was w ithin

five years of instant offense) (emphasis added).



                                          -4-
      Accordingly, we find no error in either the magistrate judge’s Report and

Recommendation or the district court’s opinion adopting the conclusions of the

magistrate judge.

                                III. C onclusion

      For the reasons stated above, we AFFIRM the district court’s denial of

Little’s 28 U.S.C. § 2241 petition. In addition, we DENY his application to

proceed IFP.

                                      Entered for the Court

                                      Timothy M . Tymkovich
                                      Circuit Judge




                                        -5-